Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoff DE 102005058149 in view of Schaefer U.S. 4,403,813.
Re clm 1¸Ruoff discloses a roller bearing assembly comprising a tapered inner cup (2, Fig. 2; [0017]) defining an inner raceway, a tapered outer cup (3; [0016]) defining an outer raceway, the outer raceway having a convex profile (Fig. 7; [0005] and [0049]), the convex profile being defined by an intersection of the outer raceway and a central plane in which a longitudinal center axis of the roller bearing assembly lies, the tapered outer and inner cups being concentric about the longitudinal center axis (Fig. 1), a plurality of straight rollers (5; [0009] and [0016]) disposed between the tapered inner cup and the tapered outer cup so that each straight roller is in rolling contact with the inner raceway and the outer raceway, each straight roller having a first end face (one of axial ends), a second end face (other of axial ends) and a cylindrical body extending therebetween, and a roller retainer (4) defining a plurality of roller pockets ([0018]), each roller pocket receiving a corresponding straight roller.

Schaefer teaches a roller bearing pocking comprising each roller pocket (30, Fig. 2; 40, Fig. 3) being symmetrical (shown in fig. 2 and 3; pockets are symmetrical about both a circumferential line and an axial line) and having dimensions so that each straight roller is limitedly rotatable in both directions (as shown by 18s, Fig. 2 and 3; rotation measured by theta) about a pivot axis that intersects the longitudinal center axis of the roller bearing assembly and a midpoint of the longitudinal center axis of the corresponding straight roller, wherein the pivot axis is transverse to the longitudinal center axis of the corresponding straight roller for the purpose of allowing a roller to rotate until an acceptable skew angle is reached while reducing stress at the corner locations (col. 2: lines 29-44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ruoff and provide wherein each roller pocket being symmetrical and having dimensions so that each straight roller is limitedly rotatable about a pivot axis that intersects the longitudinal center axis of the roller bearing assembly and a midpoint of the longitudinal center axis of the corresponding straight roller, wherein the pivot axis is transverse to the longitudinal center axis of the corresponding straight roller for the purpose of allowing a roller to rotate until an acceptable skew angle is reached while reducing stress at the corner locations, as taught by Schaefer.
Re clm 2, Ruoff further discloses the inner raceway is defined by a frustoconical surface ([0016]).
 Re clm 5, Ruoff disclose a roller bearing assembly (Fig. 2) comprising an inner cup (2) defining a tapered inner raceway (7), an outer cup (3) defining a tapered outer raceway (8), the 
Ruoff does not disclose wherein each roller pocket is symmetrical and has a maximum width that is greater than a maximum width of each corresponding straight roller so that each straight roller is limitedly rotatable in both directions about a pivot axis that intersects the longitudinal center axis of the roller bearing assembly and a midpoint of the longitudinal center axis of the corresponding straight roller, wherein the pivot axis is transverse to the longitudinal center axis of the corresponding straight roller.
Schaefer teaches each roller pocket (30, Fig. 2; 40, Fig. 3) is symmetrical  (shown in fig. 2 and 3; pockets are symmetrical about both a circumferential line and an axial line) and the maximum width is greater than a maximum width of each corresponding straight roller so that each straight roller is limitedly rotatable about a pivot axis that intersects the longitudinal center axis of the roller bearing assembly and a midpoint of the longitudinal center axis of the corresponding straight roller, wherein the pivot axis is transverse to the longitudinal axis of the corresponding straight roller for the purpose of allowing a roller to rotate until an acceptable skew angle is reached while reducing stress at the corner locations (col. 2: lines 29-44).

Re clm 6, Ruoff further discloses the inner raceway is defined by a frustoconical surface ([0016]).
Re clm 9, Ruoff further discloses the inner and outer tapered cups.
The limitation “drawn cups” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoff DE 102005058149 in view of Schaefer U.S. 4,403,813 as applied to claims 1 and 7 above, and further in view of Drotschmann CH 117835.
Ruoff in view of Schaefer discloses all the claimed subject matter as described above.
Re clm 3 and 7, Ruoff does not disclose the inner raceway has a concave profile, the concave profile defined by an intersection of the central plane and the inner raceway.
th paragraph of page 1).
It would have been obvious to one of ordinary skill in the art to modify Ruoff and provide the inner raceway has a concave profile, the concave profile defined by an intersection of the central plane and the inner raceway for the purpose of softly absorbing overloads or pressure surges.

Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that Ruoff does not suggest that it would be desirable or even possible to provide roller pockets that allow the rollers to pivot.  If Ruoff did suggest such a feature, the rejection would have been a 102 rejection instead of a 103 rejection.  There is no rule that requires a primary reference to anticipate or suggest a modification provided by a secondary reference.  
Applicant further argues that paragraph [0037] states that the pair of guide tabs 12s help maintain the orientation of the corresponding roller element. It is noted that the paragraph [0037] merely notes that the guide tabs exist.  There is no statement or drawing that shows exactly how the guide tabs function or that they hold the rollers in a specific and singular orientation.  Still further, the guide tabs 12 are not claimed by Ruoff (see claims 1-16). Clearly, one of ordinary skill in the art would recognize these elements as an incidental feature shown in the drawings.  
Even assuming Applicant were correct that the guide tabs maintain the orientation of the corresponding roller elements, this does not teach away from allowing that orientation to be a 
Applicant further argues that “there is no mention in Schaefer ‘813 as to raceway profiles being anything other than flat”.  Firstly, the raceways of Ruoff are flat (smooth and even). Secondly, the rings shown in Schaefer are actually inner and outer rings, meaning both raceway profiles are curved. Thus, Applicant’s argument is not consistent with the references.
The examiner notes that column 4: lines 44-48 state that the invention is capable of further and other embodiments.  Thus, one of ordinary skill in the art would have found it obvious to provide the cages in any similar type bearing, including that bearing Ruoff, since both bearings have radial bearing components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656